TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00814-CV



                                Walter Lee Hall, Jr., Appellant

                                                 v.

                           U. S. Bank National Association, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
  NO. D-1-GN-10-002606, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Walter Lee Hall, Jr. filed a bankruptcy petition in the U.S. Bankruptcy

Court of the Western District of Texas on January 24, 2011. We therefore abate this appeal until a

party files a motion to reinstate or a motion to sever. See Tex. R. App. P. 8.1, 8.2, 8.3. Hall is

ordered to inform this Court within ten calendar days of the resolution of the bankruptcy proceeding

or some other event that would allow the appeal to be reinstated. Should Hall fail to provide such

notice, the appeal will be subject to dismissal for want of prosecution on this Court’s or another

party’s motion.

                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Bankruptcy

Filed: June 2, 2011